Alice Robie Resnick, J.
Upon consideration of the motion for clarification filed by appellees Industrial Commission et al., the last sentence of the decision of this court issued on March 18, 1992 in Collinsworth v. Western Elec. Co. (1992), 63 Ohio St.3d 268, 586 N.E.2d 1071, is modified to read as follows:
“For all of the above reasons, we affirm the judgment of the court of appeals and remand this cause to the common pleas court for further proceedings consistent with this opinion.”

Order accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright and H. Brown, JJ., concur.